Order entered March 2, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00024-CV

                             IN RE DERRICK YOUNG, Relator

                 Original Proceeding from the 330th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-08-18771

                                            ORDER
                           Before Justices Lang, Fillmore and Brown

       Upon review of the petition for writ of mandamus, it appears the appendix and reporter’s

record supporting the petition include unredacted information that identifies the relator’s minor

child. It further appears the petition does not comply with the requirements of rule 52 in that the

documents included in the appendix are neither sworn nor certified copies. TEX. R. APP. P.

52.3(k); 52.7(a)(1).

       We GRANT real party in interest’s motion to strike relator’s petition for writ of

mandamus and direct the Clerk of Court to STRIKE the petition and reporter’s record

supporting the petition. TEX. R. APP. P. 9.9(b). On our own motion, we GRANT relator leave to

file a redrawn petition that complies with rules 9.9 and 52 of the Texas Rules of Appellate

Procedure, which shall be filed in this cause number on or before March 6, 2015.
       The Court’s orders dated January 9, 2015 and February 17, 2015 remain in effect pending

the timely filing of a redrawn petition with supporting appendix and record in compliance with

rules 9.9 and 52 of the rules of appellate procedure.


                                                        /s/   DOUGLAS S. LANG
                                                              JUSTICE